The appellant, John Reese, was indicted, tried and convicted for larceny from a dwelling house.’ The prop*666erty alleged to have been stolen was that of J. 0. Bartlett. Upon the trial of the cause, J. C. Bartlett, as a witness testified that at the time of the larceny he had a pair of pants stolen from'him.; that-said pants were taken from the outside of a dairy that was attached to his dwelling house ; that the pants were hung on the side of said dairy ; that said dairy was built at the end of the veranda of said house, and that the roof of the veranda covered the dairy, and the pants could have been reached by a person standing on the ground; that after the loss of said pants he saw the defendant with them on. The venue of the offense and the time were properly provéh. This -^as substantially all of the evidence. The defendant requested the court to give the general affirmative charge in his behalf, and duly excepted to the court’s refusal to give such charge. The judgment of conviction is affirmed.
Opinion by
.McClellan., J.